Citation Nr: 0323295	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disability, 
claimed as chronic obstructive pulmonary disorder (COPD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.  

In a June 1970 rating decision, the RO denied the veteran's 
claims for service connection for a lung disorder and right 
eye condition.  In a May 1971 decision, the Board denied the 
veteran's claims.  Under the law that decision was final.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In that decision the RO denied 
the veteran's claim for service connection for COPD.  The RO 
also found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a right eye disorder.  

In the above noted April 1998 rating decision, the veteran 
was also denied service connection for anxiety and 
depression.  He appealed the denial of that claim.  In an 
August 2001 rating decision, the veteran was service 
connected for post-traumatic stress disorder (PTSD) and 
awarded a 30 percent evaluation.  The grant of PTSD 
encompasses the claim for anxiety and depression under a 
different theory of entitlement.  As such, the claimed issue 
is no longer in appellate status.  

In August 2002, the veteran was notified that he had been 
scheduled for a September 2002 hearing before a Veterans Law 
Judge at the RO.  The veteran failed to report for the 
hearing.  As such, his request for hearing is deemed to have 
been withdrawn.  38 C.F.R. § 20.704(d) (2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a lung disorder, claimed as COPD, will be 
discussed in the Remand section of this decision.  



FINDINGS OF FACT

1.  In a May 1971 decision, the Board denied the veteran's 
claim for service connection for a right eye disorder.  Under 
the law the decision was final.  

2.  The evidence introduced into the record since the May 
1971 Board decision, is cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a right eye disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Prior to the RO's most recent consideration of the issue on 
appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

In a June 2002 letter, the RO notified the veteran of the 
VCAA and the evidence he needed to substantiate his claim and 
what evidence VA would obtain and what evidence he was 
responsible for obtaining.  VA has thereby met its obligation 
to notify the veteran of the evidence needed to substantiate 
his claim and of the evidence he was responsible for 
obtaining.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In June 2003, the Board received additional evidence in the 
form of medical records from the VA Medical Center (VAMC) in 
Birmingham, Alabama.  These records were dated from May 1969 
to August 1969.  The veteran did not waive initial 
consideration of the medical records by the RO.  In reviewing 
this newly received evidence, the Board notes that a hospital 
summary documents a discharge diagnosis of acute non-
granulomatous iritis of the right eye.  It is also noted in 
the summary that the veteran's iritis developed during his 
hospital stay.  There is otherwise no further discussion of a 
right eye disorder, or its relationship to service, 
associated with the VAMC Birmingham records.  Medical 
evidence already of record and previously considered by the 
RO also documents a diagnosis of iritis of the right eye 
during the veteran's hospitalization in 1969.  

Under 38 C.F.R. § 19.31(a) (2002), a supplemental statement 
of the case is prepared by the agency of original 
jurisdiction (AOJ) to inform the appellant of any material 
changes in, or additions to, the information contained in the 
statement of the case or any prior supplemental statement of 
the case.  The AOJ will furnish the appellant and his or her 
representative, if any, a supplemental statement of the case 
if the AOJ receives additional pertinent evidence.  38 C.F.R. 
§ 19.31(b)(1) (2002).  

In this instance, the Board does not find the additional 
medical evidence pertinent to the veteran's claim as it is 
duplicative of the evidence currently of record.  A VA 
examination report dated in March 1970 documents the May 1969 
hospitalization and diagnoses.  Thus, the Board not remanding 
the newly received evidence to the RO for initial 
consideration does not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to August 29, 2001.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received before that 
date.



Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence, for purposes of this decision, is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

Analysis

In its May 1971 decision, the Board denied the veteran's 
claim on the basis that service medical records, including 
the veteran's separation medical examination, contained no 
reference to an eye disorder.  Furthermore, the Board 
determined that the veteran had incurred iritis of the right 
eye while hospitalized in May 1969, nearly a year-and-a-half 
after discharge from service, and that the evidence did not 
reflect a relationship between the right eye disorder and the 
period of service.  

The veteran's service medical records reflect no finding of 
an eye disorder.  At separation visual acuity in the right 
eye was noted as 20/25, as compared to 20/20 on entrance 
examination.  During a March 1970 VA eye examination, the 
veteran reported a history of developing iritis of the right 
eye while hospitalized in 1969, following which his vision 
never returned.  

The evidence received since the final Board decision includes 
a statement from the veteran's mother, in which she reports 
that while the veteran was in a Veterans Hospital in 1969 he 
developed a high fever and that his right eye became 
inflamed.  A treatment summary from Joseph L. Story, M.D., of 
Columbiana Family Health Center, dated in September 1995, 
reflects a finding of blindness of the right eye since a 
staff infection in the Army.  Dr. Story's finding was based 
on the veteran's reported history.  Dr. Story noted that he 
had not reviewed any clinical records documenting the 
veteran's reported history.  

A statement from Stanley Handley, O.D., dated in September 
1998, reflects the veteran to have a cataract of the right 
eye that was not correctable with lenses.  Dr. Handley also 
opined that the veteran's right eye damage was secondary to 
an old event of iritis.  

A VA medical examination report in January 1999 includes a 
diagnosis of blindness in the right eye, the cause 
undetermined but possibly secondary to pulmonary infection 
and/or iritis.  

Medical records from the VAMC Birmingham, dated from May 1969 
to August 1969, reflect a hospital summary discharge 
diagnosis of acute non-granulomatous iritis of the right eye, 
which was noted as developing during the veteran's 
hospitalization.  

The Board notes that the evidence received since its May 1971 
decision, while new, is not material to the veteran's claim.  
In this respect, Dr. Story's finding of an right eye disorder 
related to service was based solely on the veteran's reported 
history.  An assessment based on an inaccurate history 
supplied by the veteran is of no probative value.  Boggs v. 
West, 11 Vet. App. 334, 345 (1998);  Kightly v. Brown, 6 Vet. 
App. 200, 205-06 (1994) (finding that presumption of 
credibility of evidence did not arise as to medical opinion 
that veteran's disability was incurred in service because it 
was based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).

Dr. Story noted that he had not otherwise reviewed any 
medical records that supported the veteran's history.  His 
opinion also failed to take into account the well-documented 
hospitalization in May 1969.  No other medical evidence 
received since May 1971 relates the veteran's right disorder 
to service.  Furthermore, the evidence appears to reflect 
that the veteran's right eye disorder is related to his 
period of VA hospitalization following his separation from 
active duty.  

Thus, additional medical records received since May 1971 are 
not pertinent to the veteran's claim, and while arguably new, 
are not material.  Therefore, the Board finds new and 
material evidence to reopen the veteran's claim for service 
connection for a right eye disorder has not been presented, 
and the veteran's claim is denied.  



ORDER

New and material evidence has not been received; the claim 
for service connection for a right eye disorder is not 
reopened.  


REMAND

The Board undertook further development with respect to the 
veteran's claim for service connection for a lung disorder, 
claimed as COPD, pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The development has 
been completed.  However, in view of the Federal Circuit's 
opinion, the issue of whether new and material evidence has 
been presented to reopen the veteran's claim for service 
connection for a lung disorder, claimed as COPD, must be 
remanded for the following:

1.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since the Board's final May 1971 
decision.  The readjudication should 
consider the issue of whether new and 
material evidence has been presented to 
reopen the veteran's claim for service 
connection for a lung disorder, claimed 
as COPD.  

2.  If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case with the pertinent 
laws and regulations pertaining to new 
and material evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



